NUMBER 13-22-00332-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

                         Ex parte Luis Resendiz Romero

                    On appeal from the 18th District Court
                         of Johnson County, Texas.

                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Appellant, Luis Resendiz Romero, has filed a notice of appeal with this Court

attempting to appeal an order denying his petition for writ of habeas corpus in trial court

cause number DCF202100120. The trial court’s certification of the defendant’s right to

appeal shows that the defendant does not have the right to appeal. See TEX. R. APP. P.

25.2(a)(2). The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if a certification showing that a defendant has a right of appeal is not made a

part of the record. Id. R. 25.2(d); see id. R. 37.1, 44.3, 44.4. The purpose of the

certification requirement is to efficiently sort appealable cases from non-appealable

cases so that appealable cases can “move through the system unhindered while
eliminating, at an early stage, the time and expense associated with non-appealable

cases.” Greenwell v. Ct. of Apps. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 649

(Tex. Crim. App. 2005); see Hargesheimer v. State, 182 S.W.3d 906, 912 (Tex. Crim.

App. 2006).

        Within thirty days of date of this notice, appellant’s lead appellate counsel, Hon.

Don W. Bonner, is hereby ORDERED to: 1) review the record; 2) determine whether

appellant has a right to appeal; and 3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal and/or advise this Court as to the

existence of any amended certification. If appellant’s counsel determines that appellant

has a right to appeal, counsel is further ORDERED to file a motion with this Court within

thirty days of this notice, identifying and explaining substantive reasons why appellant

has a right to appeal. See TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610,

614–15 (Tex. Crim. App. 2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841

(Tex. App.—San Antonio 2003, no pet.) (certification form provided in appendix to

appellate rules may be modified to reflect that defendant has right of appeal under

circumstances not addressed by the form). The motion must include an analysis of the

applicable case law, and any factual allegations therein must be true and supported by

the record. See Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314,

316 (Tex. Crim. App. 2003) (construing former appellate rule 25.2(b)(3) and holding that

recitations in the notice of appeal must be true and supported by the record). Copies of

record documents necessary to evaluate the alleged error in the certification affecting

appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.




                                             2
                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on
the 28th day of July 2022.




                             3